Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 2/9/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 28, 29, 35-41 are pending in this office action.
Claims 30-34 have been cancelled.
Claims 28, 29 have been rejected. 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	 Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	 Claims 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over 
Prakash et al. US 2014/0271996.

8.	 Regarding claim 28, Prakash et al. discloses Rebaudioside J is used in a food product and food product can be beverage also (Abstract, [0027]). Prakash et al. also 
which is at or below sweetness recognition threshold for Reb J ([0027]) according to Prakash's disclosed invention (Prakash et al. US 2014/0271996). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is also to be noted that the method will modify the sensorial attribute of a sweetener in a food product by adding Rebaudioside J in the food product because the claimed amount of 12-24 ppm of Rebaudioside J exhibits the property of serving as sweetness enhancer which is met by Prakash et al. who disclosed that Rebaudioside J below 50 ppm in a sweetener composition serves as sweetness enhancer (at least in [0010], [0060]).
 Prakash et al. also discloses that sweetener includes sucrose also (at least in [0147], [0150], [0250]) and in some embodiments the beverage comprises sucrose ([0221]) in an amount from 0.5 to 10 wt. % ([0150]).
It is to be noted that even if Prakash et al. discloses that the composition may additional sugars, however, as because claim 28 recites open ended transitional phrase “comprising” and is broad, therefore, Prakash et al. can be used even if Prakash et al. discloses broadly that a beverage comprises additional sugars including sucrose (at least in [0150]). 

Therefore, it is within the skill of one of ordinary skill in the art to optimize the amounts of sucrose and Reb J from within the disclosed range amounts which overlap the claimed range amounts of claim 28 in order to obtain the desired enhanced sweet taste (more than the amount of sucrose used) of claimed amount of caloric sweetener sucrose in presence of sweetness enhancer Reb J desired sweetness with the presence of less caloric sweetener sucrose in the final composition. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of  sucrose and Reb J Prakash et al. to amounts, including that presently claimed, in order to obtain the desired enhanced sweet taste of claimed amount of sucrose in presence of sweetness enhancer Reb J (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are 

9. 	Regarding claim 29, Prakash et al. discloses that the beverage can include many types of beverages including sports drink, energy drink etc. (at least in [0176]).

Pertinent prior art
10.	Lee et al. (US 2008/0226797) discloses that 0.1 to 20 wt. % sucrose as natural nutritive sugar e.g. sucrose can be included in a beverage product having natural nonnutritive sweetener e.g. stevioside also ([0020], [0023]).

Response to arguments
11.	Applicants argued in remarks, on page 2, last paragraph that “Nothing in Prakash teaches or suggests combining sucrose and rebaudioside J in the amounts recited in the pending claims. Prakash discloses a broad range for rebaudioside concentration (50 ppm or less; D2 at 60) without reference to the sweetener being modified. Such vague disclosure cannot render the pending claims obvious because it does not provide sufficient direction to a skilled artisan to arrive at the presently claimed concentrations of sucrose and rebaudioside J.”
	In response, the arguments are not persuasive. The reason is to be noted that and as mentioned in the office action above that it is optimizable. It is within the skill of one of ordinary skill in the art to optimize the amounts of sucrose and Reb J from within the disclosed range amounts which overlap the claimed range amounts of claim 28 in 

12.	Applicants have primarily arguments related to “ Nothing in Prakash teaches or suggests combining sucrose and Rebaudioside J  in the amounts recited in the pending claims” (in Remarks page 5 last paragraph) and claimed 12-24 ppm provides unexpected result of sweetness characteristics when combined with claimed range amount of sucrose which is argued as  “unexpected result “and discussed below: 
Applicants argued that examples and Tables 9 and 10 defined in the specification provides unexpected result e.g. when Reb J increased to 48 ppm, the perceptual benefits of Reb J were absent (page 6, mid paragraph).  The examiner acknowledges the arguments and the results in this respect.  However, the examples are insufficient to overcome the above rejection because (1) applicants has not compared the claimed invention to the teachings of the reference by Prakash et al. and (2), more importantly, the  examples are not commensurate in scope with the claims because the examples are directed to specifics not defined by the claims. The examples no way allow the examiner to determine a trend for the results.
In this instance, amended independent claim 28 recites sucrose 3.5 to 5.0% by weight and 12-24 ppm Reb A. However, claim 9 recites the relationship between Reb A and Reb J in presence of sucrose 5.0% by weight with respect to the aftertaste quality and Overall quality as presented in the applicants’ specification in Tables 9, 10. In 
 The reasons are 
(a) Even if “comprising” transitional phrase recite broadly any additional component in the composition, however, it can be only claimed amounts of sucrose and Reb J also;
 (b) Moreover, the results presented in Tables 9 and 10 which is 48 ppm or less is in relation to the presence of Reb A and not with respect to sucrose concentration; (c ) and 
(c) Sucrose 5% by weight is only one higher amount from the claimed range amount of 3.5-5.0% by weight. 
It is to be noted that the evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
Applicants do not have any further arguments. Therefore, the rejection is maintained. 
The rejection is made as final. 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792              

/DONALD R SPAMER/Primary Examiner, Art Unit 1799